ORDER
PER CURIAM.
In this jury-tried case, defendant appeals from his conviction of murder in the first degree in violation of § 565.020 RSMo 1986 and armed criminal action in violation of § 571.015 RSMo 1986. Defendant also appeals from the denial of his Rule 29.15 motion for posteonviction relief without eviden-tiary hearing. Defendant was sentenced as a prior offender to a term of life imprisonment without probation or parole for the murder conviction and a consecutive fifteen year sentence for the armed criminal action conviction.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the fats and reasons for this order.
The judgments of the trial court and motion court are supported by substantial evidence, are not against the weight of the evidence, and are affirmed in accordance with Rules 30.25(b) and 84.16(b).